                Case 3:21-cv-04359-SK Document 1 Filed 06/08/21 Page 1 of 8




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Thomas E. Wheeler (SBN 308789)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: (323) 306-4234
 6
     Fax: (866) 633-0228
     tfriedman@toddflaw.com
 7   abacon@toddflaw.com
 8   twheeler@toddflaw.com
     Attorneys for Plaintiff
 9
10                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
11
12   SIDNEY NAIMAN, individually and ) Case No.
13   on behalf of all others similarly )
     situated,                         ) CLASS ACTION
14                                     )
15   Plaintiff,                        ) COMPLAINT FOR VIOLATIONS
                                       ) OF:
16
            vs.                        )
17                                     ) 1. NEGLIGENT VIOLATIONS OF
                                            THE TELEPHONE CONSUMER
18                                     )    PROTECTION ACT [47 U.S.C.
     GLOBAL ATLANTIC FINANCIAL )            §227 ET SEQ.]
19   COMPANY, and DOES 1 through 10, )   2. WILLFUL VIOLATIONS OF THE
                                            TELEPHONE CONSUMER
20   inclusive, and each of them,      )    PROTECTION ACT [47 U.S.C.
                                       )    §227 ET SEQ.]
21
     Defendant(s).                     )
22                                     ) DEMAND FOR JURY TRIAL
23         Plaintiff, SIDNEY NAIMAN (“Plaintiff”), on behalf of himself and all
24   others similarly situated, alleges the following upon information and belief based
25   upon personal knowledge:
26                              NATURE OF THE CASE
27         1.     Plaintiff brings this action for himself and others similarly situated
28   seeking damages and any other available legal or equitable remedies resulting from


                                 CLASS ACTION COMPLAINT
                                            -1-
                  Case 3:21-cv-04359-SK Document 1 Filed 06/08/21 Page 2 of 8




 1   the illegal actions of GLOBAL ATLANTIC FINANCIAL COMPANY
 2   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff on
 3   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
 4   Act, 47. U.S.C. § 227 et seq. (“TCPA”), thereby invading Plaintiff’s privacy.
 5                               JURISDICTION & VENUE
 6           2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 7   a resident of California, seeks relief on behalf of a Class, which will result in at
 8   least one class member belonging to a different state than that of Defendant, a
 9   Delaware corporation. Plaintiff also seeks up to $1,500.00 in damages for each call
10   in violation of the TCPA, which, when aggregated among a proposed class in the
11   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
12   Therefore, both diversity jurisdiction and the damages threshold under the Class
13   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
14           3.     Venue is proper in the United States District Court for the Northern
15   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
16   business within the state of California and Plaintiff resides within this District.
17                                         PARTIES
18           4.     Plaintiff, SIDNEY NAIMAN (“Plaintiff”), is a natural person residing
19   in Contra Costa County, California and is a “person” as defined by 47 U.S.C. § 153
20   (39).
21           5.     Defendant, GLOBAL ATLANTIC FINANCIAL COMPANY

22   (“Defendant” or “DEFENDANT”), is an insurance company, and is a “person” as

23   defined by 47 U.S.C. § 153 (39).

24           6.     The above named Defendant, and its subsidiaries and agents, are

25
     collectively referred to as “Defendants.” The true names and capacities of the

26
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are

27
     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious

28
     names. Each of the Defendants designated herein as a DOE is legally responsible



                                   CLASS ACTION COMPLAINT
                                              -2-
                 Case 3:21-cv-04359-SK Document 1 Filed 06/08/21 Page 3 of 8




 1   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 2   Complaint to reflect the true names and capacities of the DOE Defendants when
 3   such identities become known.
 4         7.      Plaintiff is informed and believes that at all relevant times, each and
 5   every Defendant was acting as an agent and/or employee of each of the other
 6   Defendants and was acting within the course and scope of said agency and/or
 7   employment with the full knowledge and consent of each of the other Defendants.
 8   Plaintiff is informed and believes that each of the acts and/or omissions complained
 9   of herein was made known to, and ratified by, each of the other Defendants.
10                              FACTUAL ALLEGATIONS
11         8.      Beginning on or around May 6, 2019, Defendant contacted Plaintiff
12   on his cellular telephone ending in -6535, in an effort to sell or solicit its services.
13         9.      Defendant called Plaintiff on his cellular telephone from the following
14   phone number confirmed to belong to Defendant, (619) 720-3886.
15         10.     Defendant used an “automatic telephone dialing system”, as defined
16   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to sell or solicit its
17   business services.
18         11.     Defendant’s calls constituted calls that were not for emergency
19   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
20         12.     Defendant’s calls were placed to telephone number assigned to a
21   cellular telephone service for which Plaintiff incurs a charge for incoming calls

22   pursuant to 47 U.S.C. § 227(b)(1).

23         13.     Plaintiff is not a customer of Defendant’s services and has never

24   provided any personal information, including his cellular telephone number, to

25
     Defendant for any purpose whatsoever.

26
           14.     Defendant never received Plaintiff’s “prior express consent” to

27
     receive calls using an automatic telephone dialing system or an artificial or

28
     prerecorded voice on his cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).



                                   CLASS ACTION COMPLAINT
                                              -3-
                 Case 3:21-cv-04359-SK Document 1 Filed 06/08/21 Page 4 of 8




 1         15.     Plaintiff alleges upon information and belief, including without
 2   limitation his experiences as recounted herein, especially his experience of being
 3   called despite Defendant’s lack of express consent to call him, that Defendant lacks
 4   reasonable policies and procedures to avoid the violations of the Telephone
 5   Consumer Protection act herein described.
 6                                CLASS ALLEGATIONS
 7         16.     Plaintiff brings this action individually and on behalf of all others
 8   similarly situated, as a member the proposed class (hereafter, “The Class”) defined
 9   as follows:
10
                   All persons within the United States who received any
11                 solicitation/telemarketing   telephone   calls    from
12                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
13                 system or an artificial or prerecorded voice and such
14                 person had not previously consented to receiving such
                   calls within the four years prior to the filing of this
15
                   Complaint
16
17         17.     Plaintiff represents, and is a member of, The Class, consisting of all
18   persons within the United States who received any solicitation telephone calls from
19   Defendant to said person’s cellular telephone made through the use of any
20   automatic telephone dialing system or an artificial or prerecorded voice and such
21   person had not previously not provided their cellular telephone number to
22   Defendant within the four years prior to the filing of this Complaint.
23         18.     Defendant, its employees and agents are excluded from The Class.
24   Plaintiff does not know the number of members in The Class, but believes the Class
25   members number in the thousands, if not more. Thus, this matter should be
26   certified as a Class Action to assist in the expeditious litigation of the matter.
27         19.     The Class is so numerous that the individual joinder of all of its
28   members is impractical. While the exact number and identities of The Class


                                   CLASS ACTION COMPLAINT
                                              -4-
                 Case 3:21-cv-04359-SK Document 1 Filed 06/08/21 Page 5 of 8




 1   members are unknown to Plaintiff at this time and can only be ascertained through
 2   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 3   The Class includes thousands of members.          Plaintiff alleges that The Class
 4   members may be ascertained by the records maintained by Defendant.
 5         20.     Plaintiff and members of The Class were harmed by the acts of
 6   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 7   and The Class members via their cellular telephones thereby causing Plaintiff and
 8   The Class members to incur certain charges or reduced telephone time for which
 9   Plaintiff and The Class members had previously paid by having to retrieve or
10   administer messages left by Defendant during those illegal calls, and invading the
11   privacy of said Plaintiff and The Class members.
12         21.     Common questions of fact and law exist as to all members of The
13   Class which predominate over any questions affecting only individual members of
14   The Class. These common legal and factual questions, which do not vary between
15   Class members, and which may be determined without reference to the individual
16   circumstances of any Class members, include, but are not limited to, the following:
17                 a.    Whether, within the four years prior to the filing of this
18                       Complaint, Defendant made any telemarketing/solicitation call
19                       (other than a call made for emergency purposes or made with
20                       the prior express consent of the called party) to a Class member
21                       using any automatic telephone dialing system or any artificial

22                       or prerecorded voice to any telephone number assigned to a

23                       cellular telephone service;

24                 b.    Whether Plaintiff and the Class members were damaged

25
                         thereby, and the extent of damages for such violation; and

26
                   c.    Whether Defendant should be enjoined from engaging in such

27
                         conduct in the future.

28
           22.     As a person that received numerous telemarketing/solicitation calls



                                  CLASS ACTION COMPLAINT
                                             -5-
                 Case 3:21-cv-04359-SK Document 1 Filed 06/08/21 Page 6 of 8




 1   from Defendant using an automatic telephone dialing system or an artificial or
 2   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 3   claims that are typical of The Class.
 4         23.     Plaintiff will fairly and adequately protect the interests of the members
 5   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 6   class actions.
 7         24.     A class action is superior to other available methods of fair and
 8   efficient adjudication of this controversy, since individual litigation of the claims
 9   of all Class members is impracticable. Even if every Class member could afford
10   individual litigation, the court system could not. It would be unduly burdensome
11   to the courts in which individual litigation of numerous issues would proceed.
12   Individualized litigation would also present the potential for varying, inconsistent,
13   or contradictory judgments and would magnify the delay and expense to all parties
14   and to the court system resulting from multiple trials of the same complex factual
15   issues. By contrast, the conduct of this action as a class action presents fewer
16   management difficulties, conserves the resources of the parties and of the court
17   system, and protects the rights of each Class member.
18         25.     The prosecution of separate actions by individual Class members
19   would create a risk of adjudications with respect to them that would, as a practical
20   matter, be dispositive of the interests of the other Class members not parties to such
21   adjudications or that would substantially impair or impede the ability of such non-

22   party Class members to protect their interests.

23         26.     Defendant has acted or refused to act in respects generally applicable

24   to The Class, thereby making appropriate final and injunctive relief with regard to

25
     the members of the Class as a whole.

26
                               FIRST CAUSE OF ACTION

27
            Negligent Violations of the Telephone Consumer Protection Act

28
                                    47 U.S.C. §227 et seq.



                                   CLASS ACTION COMPLAINT
                                              -6-
                  Case 3:21-cv-04359-SK Document 1 Filed 06/08/21 Page 7 of 8




 1          27.     Plaintiff repeats and incorporates by reference into this cause of
 2   action the allegations set forth above at Paragraphs 1-26.
 3          28.     The foregoing acts and omissions of Defendant constitute numerous
 4   and multiple negligent violations of the TCPA, including but not limited to each
 5   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 6          29.     As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
 7   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 8   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 9          30.     Plaintiff and the Class members are also entitled to and seek
10   injunctive relief prohibiting such conduct in the future.
11                            SECOND CAUSE OF ACTION
12   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
13                                  47 U.S.C. §227 et seq.
14          31.     Plaintiff repeats and incorporates by reference into this cause of
15   action the allegations set forth above at Paragraphs 1-26.
16          32.     The foregoing acts and omissions of Defendant constitute numerous
17   and multiple knowing and/or willful violations of the TCPA, including but not
18   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
19   seq.
20          33.     As a result of Defendant’s knowing and/or willful violations of 47
21   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of

22   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

23   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

24          34.     Plaintiff and the Class members are also entitled to and seek

25
     injunctive relief prohibiting such conduct in the future.

26
     ///

27
     ///

28
     ///



                                   CLASS ACTION COMPLAINT
                                              -7-
                 Case 3:21-cv-04359-SK Document 1 Filed 06/08/21 Page 8 of 8




 1                                 PRAYER FOR RELIEF
 2   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 3                              FIRST CAUSE OF ACTION
 4          Negligent Violations of the Telephone Consumer Protection Act
 5                                  47 U.S.C. §227 et seq.
 6                • As a result of Defendant’s negligent violations of 47 U.S.C.
 7                  §227(b)(1), Plaintiff and the Class members are entitled to and
 8                  request $500 in statutory damages, for each and every violation,
 9                  pursuant to 47 U.S.C. 227(b)(3)(B); and
10                • Any and all other relief that the Court deems just and proper.
11                            SECOND CAUSE OF ACTION
12   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
13                                  47 U.S.C. §227 et seq.
14                • As a result of Defendant’s willful and/or knowing violations of 47
15                  U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
16                  and request treble damages, as provided by statute, up to $1,500, for
17                  each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
18                  U.S.C. §227(b)(3)(C); and
19                • Any and all other relief that the Court deems just and proper.
20                                    JURY DEMAND
21         35.     Pursuant to his rights under the Seventh Amendment to the United

22   States Constitution, Plaintiff demands a jury on all issues so triable.

23
24         Respectfully Submitted this 8th day of June, 2021.

25
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                                     By: /s/ Todd M. Friedman
26                                       Todd M. Friedman
27                                       Law Offices of Todd M. Friedman
                                         Attorney for Plaintiff
28



                                   CLASS ACTION COMPLAINT
                                              -8-
